633 S.E.2d 677 (2006)
Tinya CHERNEY
v.
NORTH CAROLINA ZOOLOGICAL PARK.
No. 606A04-2.
Supreme Court of North Carolina.
June 29, 2006.
Michael W. Clark, Joe Thomas Knott, III, Raleigh, for Tinya Cherney.
William H. Borden, Assistant Attorney General, for N.C. Zoological Park.

ORDER
Upon consideration of the petition filed by Plaintiff on the 8th day of May 2006 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the NC Industrial Commission:
"Allowed by order of the Court in Conference this the 29th day of June 2006."
Justices NEWBY and TIMMONS-GOODSON recused.